The bill in this case was filed by the appellant against the appellees; and sought to have set aside and annulled a conveyance of land, made by the defendant Samuel M. Buster to his co-defendants, who were his brother and *669sister, upon the ground that said conveyance was made for the purpose of hindering, delaying or defrauding the complainant in the collection of his debt.
On the final submission of the canse, on the pleadings and proof, the chancellor rendered a decree adjudging that the complainant was not entitled to the relief prayed for, and ordering his bill dismissed. From this decree the complainant appeals, and assigns the rendition thereof as error. The court holds that the facts in the case show that the complainant had not made out his case, and that the defendants proved that the transaction between them was a valid one. The decree is affirmed.
Opinion by
Coleman, J.